EXHIBIT 10.3
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”), dated as of this 14th day of
December, 2010, is by and among PNC BANK, NATIONAL ASSOCIATION (“Escrow Agent”),
ES ACQUISITION CORP., a Delaware corporation (“Purchaser”), and LISA D. RICE,
individually and as Trustee of the Lisa D. Rice Revocable Trust dated June 5,
2003 (collectively, the “Seller”).
R E C I T A L S:
     A. Purchaser, Seller and Graham Corporation have entered into that certain
Stock Purchase Agreement of even date herewith (the “Purchase Agreement”).
     B. The execution and delivery of this Agreement is a condition to the
consummation of the transactions contemplated by the Purchase Agreement.
     C. Capitalized terms used in this Agreement but not defined are used in
this Agreement as defined in the Purchase Agreement.
A G R E E M E N T:
     NOW THEREFORE, in consideration of the mutual promises and subject to the
terms and conditions herein contained, and other good and valuable
consideration, had and received the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Appointment of Escrow Agent. Purchaser and Seller hereby appoint and
designate the Escrow Agent as the escrow agent for the purposes set forth in
this Agreement, and the Escrow Agent hereby accepts such appointment under the
terms and conditions set forth in this Agreement. Notwithstanding the references
in this Agreement to the Purchase Agreement, Purchaser and Seller acknowledge
that the Escrow Agent is not a party to the Purchase Agreement for any purpose
or responsible for its interpretation or enforcement.
     2. Deposit in Escrow. Concurrently with the execution and delivery of this
Agreement, Purchaser shall deposit $1,750,000.00 by wire transfer of immediately
available funds to a separate account (the “Escrow Amount”) maintained by the
Escrow Agent. The Escrow Agent shall hold and, subject to the terms and
conditions of this Agreement, disburse the Escrow Amount and any and all income
earned on the Escrow Amount (together, the “Escrow Funds”) as permitted by
Section 3 and otherwise in accordance with the terms and conditions of this
Agreement.
     3. Investment. The Escrow Agent shall invest the Escrow Funds in a manner
specified in writing from time to time by Purchaser and Seller. Absent such
written direction, the Escrow Agent shall invest the Escrow Funds in a PNC Bank
Money Market Deposit Account (MMDA), or a successor or similar fund or account
offered by the Escrow Agent. The Escrow

 



--------------------------------------------------------------------------------



 



     4. Agent is hereby authorized to execute purchases and sales of permitted
investments through the facilities of its own trading or capital markets
operations or those of any affiliated entity. Any investment income realized on
the Escrow Funds is to be reinvested in the account from which the income was
earned. Any and all taxes realized with respect to the investment income
realized on the Escrow Funds shall be paid by Seller. Promptly following the
conclusion of each calendar year, the Escrow Agent shall deliver to Seller (a) a
written statement of account with respect to any investment income realized on
the Escrow Funds, and (b) a form 1099 for Seller with respect to all investment
income earned during the immediately preceding calendar year. At or prior to the
time of execution of this Agreement, Seller shall furnish to the Escrow Agent a
certified copy of a form W-9. Seller understands that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
Regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the Escrow Funds. The Escrow Agent shall have no
responsibility for the preparation and/or filing of any tax or information
return with respect to any transactions, whether or not related to this
Agreement, that occurs outside the Escrow Account. To the extent that the Escrow
Agent becomes liable for the payment of any taxes in respect of income derived
from the investment of the Escrow Funds, the Escrow Agent shall satisfy such
liability to the extent possible from the Escrow Funds. Seller hereby agrees to
indemnify, defend and hold the Escrow Agent harmless from and against any tax,
late payment, interest, penalty or other cost or expense that may be assessed
against the Escrow Agent on or with respect to the Escrow Funds and the
investment thereof unless such tax, late payment, interest, penalty or other
expense was directly caused by the gross negligence or willful misconduct of the
Escrow Agent. The indemnification provided by this Section 3 is in addition to
the indemnification provided in Section 8 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Agreement.
     5. Voting of Proxies. The parties hereto other than the Escrow Agent hereby
instruct Escrow Agent to vote all proxies in accordance with the proxy policy in
effect from time to time for the Escrow Agent unless otherwise specifically
instructed jointly by the parties. Each of said parties specifically
acknowledges that it understands that this provision may involve the Escrow
Agent’s voting shares of mutual funds that pay fees to the Escrow Agent or its
affiliates and that, in voting such shares, the Escrow Agent may be in a
position to vote to change fees paid at the mutual fund level to itself or to an
affiliate.
     6. Escrow Investments (FDIC insurance). Shares of mutual funds are not
insured by the FDIC (or have limited FDIC insurance), are not deposits of or
guaranteed by the Escrow Agent or its affiliate(s) and are subject to investment
risks, including the loss of principal.
     7. Security Transaction Confirmation Disclosure. During the term of this
Agreement, the Escrow Agent shall provide each of Purchaser and Seller (for
purposes of this paragraph, the “Recipient”) with quarterly statements
containing the beginning balance in the Escrow Account as well as all principal
and income transactions for the statement period. Recipient shall be responsible
for reconciling such statements. The Escrow Agent shall be forever released and
discharged from all liability with respect to the accuracy of such statements
and the transactions listed therein, except with respect to any such act or
transaction as to which Recipient shall, within ninety (90) days after making
the statement available, file written
Escrow Agreement

-2-



--------------------------------------------------------------------------------



 



objections with the Escrow Agent. Recipient is aware that Federal Regulations
require the Escrow Agent, without charge and within one business day of its
receipt of a broker/dealer confirmation for each security transaction in the
Escrow Account to forward to Recipient a written notification which discloses,
among other things: the Escrow Agent’s name, Recipient’s name, the capacity
(capacities) in which the Escrow Agent is acting, the date (and time, within a
reasonable period, upon written request of Recipient) of execution, the
identity, price, number of shares or units or principal amount of debt
securities purchased or sold by Recipient, the name of the broker/dealer, the
amount of any remuneration received by such broker/dealer from Recipient and the
amount of any remuneration received by the Escrow Agent. Recipient is also aware
that, under the terms of this Agreement, the Escrow Agent will be providing to
Recipient periodic statements that include a listing of all securities
transactions, receipts and disbursements during the period, together with a
current listing of the assets held in the Escrow Account. Recipient shall accept
such periodic statements in satisfaction of the Escrow Agent’s obligation to
provide written notification as described above; provided, that upon Recipient’s
request, the Escrow Agent will provide to Recipient within a reasonable time and
at no additional cost the information required by Federal Regulations.
     8. No Liability for Investment Losses. The Escrow Agent shall be entitled
to sell or redeem any investments held in the Escrow Account as necessary to
make any distributions required under this Escrow Agreement and shall not be
liable or responsible for any loss resulting from any such sale or redemption.
The Escrow Agent shall not be liable or responsible for any fluctuations in
value of any such investments.
     9. Escrow Claims and Distributions.
          During the term of this Agreement, the Escrow Funds will be utilized
for reimbursement of Losses (as defined in the Purchase Agreement) incurred by
Purchaser in respect of which Seller is obligated pursuant to Article 7 of the
Purchase Agreement to indemnify Purchaser (“Indemnified Losses”).
          9.1 Escrow Funds Distribution and Termination.
               (a) From time to time prior to the distribution of the Escrow
Funds to the Seller as set forth below, Purchaser may deliver to the Escrow
Agent a written notice (an “Escrow Claim”) requesting an immediate distribution
to Purchaser of a specified amount of the Escrow Funds in full or partial
payment of the Indemnified Losses obligations of the Seller to Purchaser
pursuant to Article 7 of the Purchase Agreement, along with a delivery receipt
or other proof of delivery to the Seller of a copy of such Escrow Claim. The
Escrow Claim shall include evidence that Purchaser has notified the Escrow Agent
that an Asserted Liability (as defined in the Purchase Agreement) has been
properly and timely made in good faith under the Purchase Agreement and the
amount of the Escrow Funds (which shall be no more than the Indemnified Losses
set forth in the Asserted Liability) to be withheld from distribution to the
Seller.
               (b) If the Escrow Agent is not in actual receipt of a written
objection from the Seller to an Escrow Claim for an immediate distribution
within thirty (30) days following the date of the Escrow Agent’s actual receipt
of such Escrow Claim, then on the thirty-
Escrow Agreement

-3-



--------------------------------------------------------------------------------



 



first (31st) day following such actual receipt (or if the thirty-first (31st)
day is not a business day for the Escrow Agent, then on the first business day
after the thirty-first (31st) day), the Escrow Agent shall disburse to Purchaser
the amount of the Escrow Funds specified in the Escrow Claim. If the Escrow
Agent is in actual receipt of a written objection from the Seller to an Escrow
Claim within thirty (30) days following the date of the Escrow Agent’s actual
receipt of such Escrow Claim (or if the thirtieth (30th) day is not a business
day for the Escrow Agent, then on the first business day after the thirtieth
(30th) day), the Escrow Agent shall withhold from the Escrow Funds distributable
pursuant to this Section 4 an amount sufficient to satisfy such Escrow Claim and
such funds shall be disbursed in accordance with Section 4.1(c) below.
               (c) Except for the distribution of Escrow Funds pursuant to
either Section 4.1(b), 4.1(d) or 4.1(e), the Escrow Agent shall not disburse any
Escrow Funds until it shall have received either (i) non-conflicting written
instructions from the Seller and Purchaser as to the disposition of the Escrow
Funds, or (ii) an order of a court having jurisdiction over the matter which is
final and not subject to further court proceedings or appeal. Upon receipt of
any such written instructions or order, the Escrow Agent shall distribute the
Escrow Funds it holds in accordance therewith.
               (d) Except as otherwise provided in this Section 4, on the ten
and one-half (10.5) month anniversary of the Closing, the Escrow Agent shall
release and disburse from the Escrow Funds to an account designated by Seller,
the amount, if any, by which the then-existing Escrow Funds exceed the sum of
(i) $875,000.00, plus (ii) the amount of any Escrow Claims under this Agreement
that are then pending (whether disputed or not).
               (e) Except as otherwise provided in this Section 4, on the
twenty-first (21st) month anniversary of the Closing (the “Final Release Date”),
the Escrow Agent shall release and disburse from the Escrow Funds to an account
designated by Seller, the amount, if any, by which the then-existing Escrow
Funds exceed the sum of any Escrow Claims under this Agreement that are then
pending (whether disputed or not). In addition, in accordance with the
foregoing, if any Escrow Funds continue to be held after the Final Release Date
for any Escrow Claim pending as of the Final Release Date, then such Escrow
Funds shall be disbursed as provided herein and as provided in the Purchase
Agreement.
     10. Escrow Agent Compensation. The Escrow Agent is to be compensated in
accordance with the fee schedule attached to this Agreement as Exhibit B for the
performance of its duties under this Agreement (the “Escrow Fees”) and for
reimbursement of its reasonable out-of-pocket expenses including, but not by way
of limitation, the fees and costs of attorneys or agents which it may reasonably
find necessary to engage in performance of its duties hereunder. The Escrow Fees
are to be borne out of the Escrow Funds and shall be paid first out of income
realized on the Escrow Amount and then out of the principal, at the times such
Escrow Fees are due. The Escrow Agent shall have, and is hereby granted, a prior
lien upon the Escrow Funds with respect to its unpaid fees, non-reimbursed
expenses and unsatisfied indemnification rights, superior to the interests of
any other persons or entities and is hereby granted the right to set off and
deduct any unpaid fees, non-reimbursed expenses and unsatisfied indemnification
rights from the Escrow Funds.
Escrow Agreement

-4-



--------------------------------------------------------------------------------



 



     11. Obligations and Liabilities of the Escrow Agent.
          (a) The Escrow Agent has no duties or obligations other than those
specifically set forth in this Agreement.
          (b) The Escrow Agent is not responsible in any manner whatsoever for
any failure or inability of any party other than the Escrow Agent to honor any
of the provisions of this Agreement.
          (c) The Escrow Agent is fully protected in acting or refraining from
acting upon and relying upon any written notice, direction, request, waiver,
consent, receipt or other paper or document that the Escrow Agent in good faith
reasonably believes to have been signed or presented by the proper party or
parties. Concurrent with the execution of this Agreement, the Parties shall
deliver to the Escrow Agent authorized signers’ forms in the form of Exhibit C-1
and Exhibit C-2 to this Agreement.
          (d) The Escrow Agent will not be liable, directly or indirectly, for
any (i) damages, losses or expenses arising out of the services provided
hereunder, other than damages, losses or expenses which have been finally
adjudicated to have directly resulted from the Escrow Agent’s gross negligence,
willful misconduct or act of bad faith or (ii) special, indirect or
consequential damages or losses of any kind whatsoever (including without
limitation lost profits) even if the Escrow Agent has been advised of the
possibility of such losses or damages and regardless of the form of action.
          (e) The Escrow Agent may consult with, and obtain advice from, legal
counsel in the event of any dispute or construction of any of the provisions of
this Agreement or its duties under this Agreement, and the Escrow Agent will
incur no liability and will be fully protected in acting or refraining from
acting in good faith in accordance with the opinion and instruction of such
counsel.
     12. Automatic Succession; Resignation and Removal of Escrow Agent.
          (a) Any company into which the Escrow Agent may be merged or with
which it may be consolidated or any company to whom the Escrow Agent may
transfer a substantial amount of its global escrow business, will be the
successor to the Escrow Agent without the execution or filing of any paper or
further act on the part of any parties, notwithstanding anything in this
Agreement to the contrary.
          (b) The Escrow Agent may resign as escrow agent at any time with or
without cause by giving written notice to Purchaser and Seller, such resignation
to be effective 30 calendar days following the date such notice is given. In
addition, Purchaser and Seller jointly may remove the Escrow Agent as escrow
agent at any time with or without cause by an instrument (which may be executed
in counterparts), given to the Escrow Agent, which instrument must designate the
effective date of such removal. If any such resignation or removal occurs, a
successor escrow agent will be appointed by Purchaser and Seller. Any such
successor escrow agent shall deliver to Purchaser and Seller a written
instrument accepting such
Escrow Agreement

-5-



--------------------------------------------------------------------------------



 



appointment and upon such delivery it will succeed to all of the rights and
duties of the Escrow Agent under this Agreement and will be entitled to receive
the Escrow Funds.
          (c) If Purchaser and Seller are unable to agree upon a successor
escrow agent or have failed to appoint a successor escrow agent prior to the
expiration of 30 calendar days following the date of the notice of resignation
or removal, the then acting escrow agent shall petition any court of competent
jurisdiction for the appointment of a successor escrow agent or other
appropriate relief, and any such resulting appointment will be binding upon all
of the parties to this Agreement.
          (d) Upon acknowledgment by any successor escrow agent of the receipt
of the Escrow Funds, the then replaced escrow agent will be fully relieved of
all duties, responsibilities and obligations under this Agreement except with
respect to actions previously taken or omitted by such replaced escrow agent.
     13. Indemnification of Escrow Agent. In partial consideration of the Escrow
Agent’s acceptance of this appointment, Purchaser and Seller shall indemnify and
hold the Escrow Agent harmless as to any liability incurred by it to any Person
by reason of its having accepted such appointment or in carrying out the terms
of this Agreement and, subject to Section 5 of this Agreement, shall reimburse
the Escrow Agent for all of its reasonable costs and expenses, including, among
other things, reasonable attorneys’ fees and expenses arising out of any matter
for which the Escrow Agent is entitled to indemnification under this Section 8.
Notwithstanding the foregoing, no indemnity need be paid in case of any
liability caused by the Escrow Agent’s gross negligence, willful misconduct or
breach of this Agreement. This paragraph shall survive the termination of this
Agreement for any reason and the resignation and removal of the Escrow Agent.
     14. Right to Interplead. Should any dispute arise with respect to this
Escrow Agreement or the Escrow Account, whether such dispute arises between the
parties hereto and others, or between the parties hereto themselves, it is
understood and agreed that the Escrow Agent may petition (by means of an
interpleader or any other appropriate measure) any court of competent
jurisdiction for instructions with respect to such dispute and the other parties
hereto will hold the Escrow Agent harmless and indemnify it against all
consequences and expenses that may be incurred by the Escrow Agent in connection
therewith, which indemnity shall survive the termination of this Escrow
Agreement or the resignation or removal of Escrow Agent.
     15. Attachment of Escrow Funds; Compliance with Legal Orders. In the event
that any Escrow Funds shall be attached, garnished or levied upon by any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, or any order, judgment or decree shall be made or entered by any court
order affecting the Escrow Funds, the Escrow Agent is hereby expressly
authorized, in its sole discretion, upon five (5) days advance written notice to
Purchaser and Seller, to respond as it deems appropriate or to comply with all
writs, orders or decrees so entered or issued, or which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction. In the event that the Escrow Agent obeys or complies with any such
writ, order or decree it shall not be liable to any of the parties or
Escrow Agreement

-6-



--------------------------------------------------------------------------------



 



to any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.
     16. Notices. All notices must be in writing and will be deemed to have been
given (i) if delivered in person or by a nationally recognized overnight courier
service or (ii) upon confirmation of receipt if sent by facsimile, to the
following addresses:

     
(a) If to Purchaser:
  ES Acquisition Corp.
c/o Graham Corporation
20 Florence Avenue
Batavia, New York 14020
Attention: Chief Financial Officer
Fax No.: (585) 343 — 1097
 
   
     with copies to:
  Harter Secrest & Emery LLP
One Bausch and Lomb Place
Rochester, New York 14064
Attention: Daniel R. Kinel, Esq.
Fax No.: (585) 232 — 2152
 
   
(b) If to Seller:
  Lisa D. Rice
c/o 2647 Invitational Drive
Oakland, Michigan 48363
Fax No.: 248) 645-1568
 
   
     with copies to:
  Howard & Howard Attorneys PLLC
450 West Fourth Street
Royal Oak, Michigan 48067
Attention: Joseph J. DeVito, Esq.
Fax No.: (248) 645-1568
 
   
(c) If to Escrow Agent:
  PNC Bank, National Association
1900 East Ninth Street, 13th Floor
Locator B7-YB13-13-2
Cleveland, Ohio 44114
Attention: Lissa Vitale
Fax No.: (216) 222-0178

     17. Bank Bound Only by Actual Receipt. Notwithstanding anything to the
contrary herein, Escrow Agent shall not be bound by any notice unless actually
received by Escrow Agent.
     18. Binding Effect. This Agreement is binding and inures to the benefit of
the parties and their respective successors and assigns.
Escrow Agreement

-7-



--------------------------------------------------------------------------------



 



     19. Assignment. This Agreement may not be assigned or transferred except
upon a written agreement executed by each of the parties to this Agreement;
provided, however, that Purchaser may assign this Agreement to any of its
lenders or any Affiliate of Purchaser. The foregoing proviso notwithstanding, no
such assignment shall be binding on the Escrow Agent unless and until written
notice of such assignment shall be delivered to and acknowledged by the Escrow
Agent.
     20. Third Party Beneficiaries. Nothing in this Agreement is intended or
will be construed to confer on any Person other than the parties or their
successors and assigns any rights or benefits under this Agreement.
     21. Headings. The headings in this Agreement are intended solely for the
convenience of reference and will be given no effect in the construction or
interpretation of this Agreement.
     22. Exhibits. The Exhibits and other attachments hereto will be deemed to
be a part of this Agreement.
     23. Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same document.
     24. Governing Law. This Agreement must be governed by and construed in
accordance with the laws of the State of Pennsylvania, without regard to
conflict of laws principles.
     25. Amendment. No amendment of this Agreement is binding unless made in a
written instrument that specifically refers to this Agreement and is signed by
Purchaser, Seller and the Escrow Agent.
     26. Entire Agreement. This Agreement and its Exhibits contains the entire
understanding among the parties and supersedes any prior understanding and
agreements between them, in each case respecting this subject matter. There are
no representations, agreements or understandings, oral or written, between or
among the parties to this Agreement relating to the subject matter of this
Agreement that are not fully expressed in this Agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK]
Escrow Agreement

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            ESCROW AGENT:

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Robert Grimaldi      Its: Robert Grimaldi      Vice President  
   
      PURCHASER::


ES ACQUISITION CORP., a Delaware corporation
      By:   /s/ Jeffrey F. Glajch        Jeffrey F. Glajch      Its: Chief
Financial Officer     

SELLER:

/s/ Lisa D. Rice   LISA D. RICE, individually and as Trustee
for the Lisa D. Rice Revocable Trust dated
June 5, 2003              

        Escrow Agreement

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT A
__________ __, 20__
PNC Bank, National Association
1900 East Ninth Street, 13th Floor
Locator B7-YB13-13-2
Cleveland, Ohio 44114
Attention: Lissa Vitale
Fax No.: (216) 222-0178
[Address]
[City, State ZIP]
Attention: [______________]
Facsimile: [______________]
Ladies and Gentlemen:
     Reference is hereby made to the Escrow Agreement, dated _______________,
2010 (the “Escrow Agreement”), by and among Purchaser, Seller and you, as Escrow
Agent. Capitalized terms used but not defined in this notice are used as defined
in the Escrow Agreement.
     Pursuant to Section 4.1 of the Escrow Agreement, this letter will serve as
instructions to the Escrow Agent to deliver $__________ [specify portion of
Escrow Funds, which amount shall take into account any applicable limitations
set forth in the Purchase Agreement] of the Escrow Funds to [specify Person or
Persons to receive such portion], for [specify the matter or matters entitling
such Person or Persons to the Escrow Funds and the aggregate dollar amount of
Indemnified Losses sustained or estimated to be sustained (including the amount
by which the Indemnified Losses claimed hereunder exceed the limitations set
forth in the Purchase Agreement)], via wire transfer as follows: [specify wire
transfer instructions of recipient(s)]. Such amount must be delivered in
accordance with the terms of Section 4.1 of the Escrow Agreement, unless the
Escrow Agent receives a Counter Notice within thirty (30) calendar days of its
receipt of this letter.

            Very Truly Yours,


ES ACQUISITION CORP.
      By:           Name:           Title:        

        Escrow Agreement

A – 1 



--------------------------------------------------------------------------------



 



EXHIBIT B
ESCROW AGENT’S FEE SCHEDULE
Annual administrative escrow fee payable upon execution of this Agreement, and
annually thereafter upon the anniversary date of the account opening:
Annual Administrative Fee: $3,500.00
One Time Legal Fee: $750.00
Any reasonable out-of-pocket expenses or extraordinary fees or expenses such as
reasonable attorney’s fees or messenger costs, are additional and are not
included in this schedule.
These fees cover a full year, or any part thereof, and thus are not prorated in
the year of termination. The annual fee is billed in advance and payable prior
to that year’s service.

        Escrow Agreement

B – 1 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
CERTIFICATE AS TO AUTHORIZED SIGNATURES
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of ES
Acquisition Corp., a Delaware corporation, and are authorized to initiate and
approve transactions of all types for the escrow account or accounts established
under the Escrow Agreement to which this Exhibit C-1 is attached, on behalf of
Purchaser.

         
 
  Name / Title   Specimen Signature
 
       
 
  James R. Lines   /s/ James R. Lines 
 
       
 
  Name   Signature
 
   
Chairman    
 
       
 
  Title    
 
   
Jeffrey Glajch  
/s/ Jeffrey Glajch 
 
       
 
  Name
 
Chief Financial Officer   Signature
 
       
 
  Title    

        Escrow Agreement

C-1 – 1 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
CERTIFICATE AS TO AUTHORIZED SIGNATURES
The specimen signatures shown below is the specimen signature of LISA D. RICE,
who is authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit C-2 is attached, on behalf of Seller.

         
 
  Name / Title   Specimen Signature
 
       
 
  Lisa D. Rice   /s/ Lisa D. Rice 
 
       
 
  Name   Signature
 
  individually and as Trustee of the Lisa D. Rice Revocable Trust dated June 5,
2003    

        Escrow Agreement

C-2 – 1 